Citation Nr: 0809209	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for peripheral neuropathy.  
The veteran timely filed a Notice of Disagreement (NOD) in 
August 2005.  The RO provided a Statement of the Case (SOC) 
in January 2006 and thereafter, in March 2006, the veteran 
timely filed a substantive appeal.  In May 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for peripheral neuropathy as secondary 
to exposure to herbicides.  38 C.F.R. § 19.9 (2007).  A 
summation of the relevant evidence is set forth below. 

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  Acute and subacute peripheral neuropathy must 
be manifest to a degree of 10 percent within one year after 
the last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6)(ii) (2007); 68 Fed. Reg. 
34,541 (June 10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) 
implementing the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. §  3.309(e) (Note 2).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The veteran essentially contends that because he was exposed 
to Agent Orange while in Vietnam, he is entitled to service 
connection on a presumptive basis for his peripheral 
neuropathy.  He testified that he started having trouble with 
his hands three or four years after service.  He points out 
that J.A.S. (initials used to protect privacy), MD, has 
offered an opinion that he has peripheral neuropathy and that 
this condition is related to Agent Orange exposure.

The claims file reflects several brief periods of service in 
the Republic of Vietnam during the time period in which 
exposure to herbicide agents is presumed.  The veteran is 
consequently presumed to have been exposed to herbicides.  
Service medical records of the veteran are wholly negative 
for complaints or findings involving peripheral neuropathy.  

In March 2005, J.A.S. offered the following one-sentence 
opinion: "Peripheral Neuropathy probably secondary to Agent 
Orange."  However, this opinion was rendered without any 
objective medical findings.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, is of limited 
probative value).  The only medical record attached to this 
document is an August 2004 X-ray report, which reveals 
degenerative changes in both hands.  Furthermore, this 
opinion falls short of describing direct, proximate causation 
between the veteran's peripheral neuropathy and his in-
service herbicide exposure.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In an attempt to support his claim for service connection, 
the veteran has submitted information reportedly obtained 
from the Internet.  These documents indicate that peripheral 
neuropathy can have a lengthy latency period.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, these 
articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's peripheral neuropathy and whether it was due to 
Agent Orange exposure.  

In view of the foregoing, it is the undersigned's view that 
there is a duty to provide the veteran with a VA peripheral 
nerves examination for the purpose of confirming the presence 
of neuropathy in the hands and its relationship, if any, to 
the veteran's Agent Orange exposure.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson¸ 20 Vet. App. 
79 (2006).

The Board also determines that updated medical data are 
needed to evaluate the veteran's claimed disorder fully and 
fairly.  The most recent records from J.A.S.  are from March 
2005.  

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received 
from the veteran, obtain outstanding 
private treatment records from J.A.A. 
from March 2005.  A copy of any 
negative response(s) should be included 
in the claims file.

2. The AMC/RO must afford the veteran a 
VA examination for the purpose of 
determining the nature and etiology of 
any neuropathy of the hands that may be 
present.  The examination must include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic testing, 
including X-rays, deemed necessary.

If and only if there is a current 
diagnosis of neuropathy of the hands, 
the examiner is asked to furnish a 
professional medical opinion and 
supporting rationale as to the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's neuropathy of the hands 
is related to his exposure to Agent 
Orange?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  

The claims folder and a copy of this 
remand should be made available to the 
clinician for review. 

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must adjudicate the veteran's claim for 
service connection for peripheral 
neuropathy as secondary to exposure to 
herbicides.  If any part of the appeal 
is denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



